Title: To James Madison from James Sullivan, 26 January 1805
From: Sullivan, James
To: Madison, James


Sir
Boston 26th January 1805
I was lately attempting to furnish documents to prove the falshood of an electioneering report, very effectively circulated in this state, that a citizen in virginia possessed of 500 slaves has 300 votes in the choice of electors: but when I turned to the constitution of the united states, I found that the qualification for voters was the same as those for the most numerous branch of the State legislature. When I turned to the constitution of Virginia I did not find any qualifications described; but a provision that the qualification should remain as it then was, when the constitution was formed. I wish, you would gratify my curiosity, so much, as to inform me how, and where, I can obtain precisely the qualifications of voters in that State. It may be of some important use.
We thank you and your Lady for the notice you were pleased to take of our Son, he has not reached home but we have his letters. I am with great respect Your very humble Servant
Ja Sullivan
